Citation Nr: 1753768	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last provided a VA examination in July 2011, over six year ago.  The Veteran contended in his substantive appeal that his depression has increased in severity since he finished attending school in December 2013.  Further, at the Veteran's March 2017 Board hearing, the Veteran testified that his symptoms have increased in severity since his last VA examination in July 2011.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327 (a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of his psychiatric disability.

The Veteran's hearing testimony also indicated that he receives continuous treatment at the VA Medical Center in Murfreesboro, Tennessee.  The most recent treatment records of record are dated January 2014.  Thus, on remand, the RO should obtain any outstanding VA treatment records since that time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the issue on appeal.  After obtaining any necessary authorization from the Veteran, all identified outstanding records, to include updated VA treatment records from January 2014 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected psychiatric disability.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions.

3.  Thereafter, readjudicate the issue on appeal in light of the complete record.  If the benefit sought on appeal remains denied, then issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




